DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6, 7, 8, and 10 are objected to because of the following informalities:  
“wherein the hat brim portion is formed with an accommodating recess therein” (claim 4) should read “wherein an accommodating recess is formed in the hat brim portion,” to enhance clarity
“wherein the at least one linking-lever set further comprising” (claims 6, 7) should read “wherein the at least one linking-lever set further comprises”
“wherein the at least one linking-lever set is two in number” (claim 8) should read “wherein the at least one linking-lever set comprises two linking-lever sets,” to enhance clarity
“the linking-lever set comprising a plurality of rods in which each two adjacent ones of the rods are pivotally connected to each other, and an initial one and a final one of the rods are pivotally connected to the bracket and the pivoting base, respectively” (claim 10) should read “the linking-lever set comprising a plurality of rods, wherein each rod is pivotally connected to an adjacent rod, and wherein the plurality of rods includes an initial rod pivotally connected to the bracket, and a final rod pivotally connected to the pivoting base,” to enhance clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one linking-lever set comprising a first rod and a second rod.” The limitation is indefinite, as it is unclear whether each linking-lever set includes a first rod and a second rod, or if the first rod is part of a first linking-lever set and the second rod is part of a second linking-lever set. For purposes of examination, the Examiner will interpret the limitation as follows: “at least one linking-lever set, each linking-lever set comprising a respective first rod and a respective second rod.”
Claim 3 recites the limitation “wherein the optical imaging device is completely located out of the opening of the hat body.” The limitation is indefinite, as it is unclear what Applicant intends for “completely located out of the opening” to include or exclude. It is unclear whether the limitation refers to an overlapping (or non-overlapping) relationship between the optical imaging device and the opening, the origin of the optical imaging device, or some other structural or functional feature.
Claim 4 recites the limitation “the accommodating recess is in communication with the opening of the hat body.” The limitation is indefinite, as it is unclear in what way the recess is coincides with the opening of the hat body.”
Claim 10 recites the related limitation “an opening formed on a bottom surface of the wearing device and being in communication with the accommodating recess,” which is indefinite at least for the reason(s) discussed above. For purposes of examination, the Examiner will interpret the limitation as follows: “an opening formed on a bottom surface of the wearing device, wherein the opening coincides with the accommodating recess.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 9, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Asemani (US PG Pub 2020/0064652) in view of Hiraide (US PG Pub 2014/0340285).
Regarding claim 1, Asemani discloses a wearable display device (see Figs. 1-6), comprising:
an optical device (12, see paragraph 0019);
a wearing device (hat of Fig. 6, see paragraphs 0001 and 0022-0023);
at least one linking-lever set (right and left sets of links 18, see Figs. 1-4) comprising a first rod and a second rod (see annotated Fig. 1), and the first rod being pivotally connected to the wearing device (at least indirectly, via the pivoting base as annotated and clip 20, see Fig. 6 and paragraphs 0021-0023) and the second rod, respectively (see Figs. 1-4); and
a bracket (14) fixedly connected to the optical imaging device (see at least Fig. 1 and paragraphs 0019-0021) and pivotally connected to the second rod (see Figs. 1 and 6 and paragraphs 0019-0023).

    PNG
    media_image1.png
    530
    743
    media_image1.png
    Greyscale

Asemani substantially discloses the invention as claimed above but fails to disclose wherein the optical device (12) is also an optical imaging device. 
However, Hiraide teaches an optical device (100) that is also an optical imaging device (see at least Figs. 1-4 and paragraphs 0044-0050), so as to allow the wearer to comfortably and adjustably watch a video through the optical device, while maintaining an external appearance like eyeglasses, for entertainment purposes (see paragraphs 0008-0009 and 0044).
Therefore, based on Hiraide’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Asemani’s optical device to also be an optical imaging device, as doing so would allow the wearer to comfortably and adjustably watch a video through the optical device, while maintaining an external appearance like eyeglasses, for entertainment purposes.


Regarding claim 9, the modified device of Asemani (i.e., Asemani in view of Hiraide) is further disclosed wherein the optical imaging device (100 of Hiraide) comprises:
an outer casing (104, 105 of Hiraide) fixedly connected to the bracket (102 of Hiraide);
a display source (80 of Hiraide) fixedly connected to the outer casing (at least indirectly, see Figs. 2A-2B and paragraphs 0044 and 0052-0057 of Hiraide); and
an optical element (101a, 101b, 20, and 50 of Hiraide) comprising:
a light-transmission plate (101a, 101b, 50 of Hiraide) fixedly connected to the outer casing (at least indirectly, see Figs. 2-4 of Hiraide), and optically coupled to the display source (see Fig. 4 and paragraphs 0052-0056 of Hiraide); and
a waveguide structure (20 of Hiraide) disposed in the light-transmission plate (see at least Fig. 4 of Hiraide), wherein the light-transmission plate is configured to guide lights of the display source to the waveguide structure, and the waveguide structure is configured to guide the lights in the light-transmission plate out from the light-transmission plate (see Figs. 2-4 and paragraphs 0052-0057 of Hiraide).



Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Volkenandt (US PG Pub 2005/0083579) teaches an optical imaging device configured as a pair of eyeglasses, Diaz (US Patent No. 5,533,207) and Fang (US PG Pub 2007/0118972) each teach a pair of sunglasses that is pivotally coupled to the bottom surface of a cap visor, McDowell (US PG Pub 2006/0037125) teaches a pivoting assembly for attaching a pair of binoculars to the bottom surface of a cap visor, and Brubaker et al. (US PG Pub 2004/0008157) teaches an audio/video display device that is removably attached to the bill or visor of a cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732